Citation Nr: 0000508	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-52 779	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of primary service connection for a back 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a right elbow 
disability.  

4.  Entitlement to rating in excess of 10 percent for 
bilateral defective hearing prior to May 23, 1995.  

5.  Entitlement to an increased rating for bilateral 
defective hearing, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

In a June 1971 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a back disability.  The 
Board found that a back disorder was not present in service, 
that arthritis of the lumbar spine was not present within the 
first post-service year and that the veteran's service-
connected residuals of a left knee injury did not cause 
arthritis of the lumbar spine.  In November 1978 and January 
1985 decisions, the Board, in effect, determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disability.  In a November 
1989 rating decision, the RO continued denial of several 
claims, including a claim of entitlement to primary service 
connection for a back disability.  The veteran replied to the 
RO's letter in a November 1989 statement, which was construed 
by the RO as a Notice of Disagreement with the November 1989 
rating decision.  In a January 1990 Statement of the Case, 
the RO explained the denial of entitlement to primary service 
connection for a back disorder, noting that new and material 
evidence had not been submitted to reopen that claim.  In a 
January 1990 statement, the veteran requested additional time 
to complete his substantive appeal.  In a January 1995 
remand, the Board set forth the foregoing procedural 
developments, and noted that the existing record did not 
indicate the action taken in response to the veteran's 
request for additional time to complete his appeal.  
Accordingly, the Board directed that the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a back disorder be 
referred to the RO for its consideration.  Thereafter, the RO 
determined in a January 1997 rating decision that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disability.  
The Board notes that this issue was thereafter addressed in 
an August 1997 Supplemental Statement of the Case.  A 
September 1997 letter from the veteran to the RO was 
construed by the RO in November 1997 as a substantive appeal 
as to this issue.  This issue is the subject of a remand 
attached to this decision.  

The appeals as to the claims of entitlement to service 
connection for right knee and right elbow disabilities arise 
from an October 1991 rating decision which, among other 
things, denied service connection for right knee and right 
elbow disabilities.  In October 1992, the Board affirmed the 
denials of service connection for right knee and right elbow 
disabilities.  In correspondence dated in November 1992, and 
received at the Board in January 1993, the veteran indicated 
that he had requested an RO hearing on several occasions, but 
had not been scheduled for an RO hearing.  In a March 1993 
letter, the Board informed the veteran that his case was 
being returned to the RO to accord him an RO hearing.  The 
Board also explained to the veteran that, if he appeared for 
the RO hearing, the Board's decision of October 1992 would be 
vacated and a new decision would be entered.  The veteran was 
accorded an RO hearing in April 1993 and a transcript of the 
hearing is included in the record.  In an August 1994 
decision, the Board vacated the October 1992 Board decision 
and referred the veteran's claims for de novo consideration 
by another Member of the Board.  In January 1995, the issues 
of entitlement to service connection for a right knee 
disability, and entitlement to service connection for a right 
elbow disability were remanded to the RO for further 
development.  In a January 1997 rating decision, the RO 
continued denial of service connection for right elbow and 
right knee disorders.  

The appeals as to the issues of disability ratings for 
bilateral defective hearing arise from the January 1997 
rating decision which increased the rating for bilateral 
defective hearing from 10 to 20 percent, effective from May 
23, 1995.  The RO denied entitlement to a rating in excess of 
10 percent for bilateral defective hearing prior to May 23, 
1995.  In September 1998, the Board remanded the claims now 
at issue to the RO to accord the veteran a hearing at the RO 
before a member of the Board.  That hearing was conducted in 
April 1999 by the undersigned Member of the Board, and a 
transcript of the hearing is included in the record.  The 
claim for an increased rating for bilateral defective 
hearing, currently rated 20 percent disabling is the subject 
of a remand attached to this decision.  


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disorder is not plausible.  

2.  The claim for service connection for a right elbow 
disorder is not plausible.  

3.  On audiometric evaluations of record prior to May 23, 
1995, the veteran had Level II hearing acuity in the right 
ear in February 1988, and Level I hearing acuity in January 
1990 and August 1991; he had Level XI hearing acuity in the 
left ear in February 1988, January 1990, and August 1991.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a right knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of service connection for a right elbow 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A rating in excess of 10 percent for bilateral defective 
hearing prior to May 23, 1995 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, Codes 6100-6110 
(effective prior to June 10, 1999) and 38 C.F.R. § 4.87, Code 
6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
treated for injuries including, abrasions on both knees, 
moderately severe abrasions on both palms, and a mild 
concussion sustained when he was struck by a truck in August 
1944.  A medical history report indicated that he injured his 
left knee in August 1944 when he was struck by a weapons 
carrier while walking along a road.  He was hospitalized for 
two weeks and later received physiotherapy.  A medical 
progress note showed that the veteran complained of left knee 
weakness, particularly when he played tennis.  The service 
medical records do not contain any complaint, diagnosis, or 
treatment of a right elbow disability.  

A certificate of disability for discharge (CDD) was issued 
upon the veteran's separation from service in January 1946.  
The CDD noted that the veteran was unfit for military service 
due to chronic, severe, vasomotor rhinitis, but did not refer 
to the veteran's right knee or right elbow.  In January 1946, 
he filed a claim of service connection for a knee injury, 
without specifying the knee(s) affected.  The veteran 
asserted that he sustained a knee injury when he was struck 
by a weapons carrier in August 1944.  He also contended that 
he had symptoms associated with rhinitis, including 
difficulty with hearing.  A February 1946 rating decision 
denied service connection for knee injury residuals, without 
specifying the knee(s) affected.  

On VA medical examination in April 1946, the veteran reported 
a history of being struck by a weapons carrier in both knees, 
being caught by the bumper, and thrown 10 to 12 feet.  His 
knees ached after prolonged standing or walking.  Both knees 
were normal in size and configuration, and no limitation of 
motion was seen.  The veteran also complained of congestion, 
which affected his hearing.  The auditory canals were normal, 
and no discharge was seen.  Ordinary conversation was heard 
bilaterally at 15 feet.  Diagnoses were chronic vasomotor 
rhinitis with sinusitis and bilateral, mild deafness, and 
chronic otitis media.  In a June 1946 rating decision, the RO 
awarded service connection and assigned a noncompensable 
rating for bilateral otitis media, with impaired hearing.  

A November 1946 letter from Robert P. Smith, D.O., reported 
an examination of the veteran's left knee, which was 
described as having been injured during service.  Dr. Smith 
indicated that there was probable internal derangement and 
anterior swelling of the knee; the latter was believed to be 
probably due to a bursa injury.  The right knee was likewise 
affected, but not to the same extent as the left knee.  

On VA medical examination in January 1947, the veteran gave a 
history of being struck from behind by a weapons carrier in 
service, being thrown 10 to 12 feet, and landing on his 
knees.  He complained that his left knee was weak and would 
not allow him to stand for more than an hour.  The diagnosis 
was old contusion of both knees with minimal residuals.  

Statements dated in August 1949 from former fellow soldiers, 
Mr. [redacted] and Mr. [redacted], indicated that the 
veteran was struck and knocked down during a blackout on base 
during service.  He was subsequently treated for a knee 
injury, but the statements did not specify the knee(s) 
affected.  

In an undated statement in support of his claims, the veteran 
indicated that he had persistent pain in his knees, which 
caused him to miss time from work.  He also contended that he 
had hearing loss.  

In a September 1949 letter, C. Chester Chianese, M.D. 
reported that the veteran complained of left knee pain and 
weakness, and gave a history of left knee trauma during a 
blackout.  There were no complaints or clinical findings as 
to the right knee.  

On VA medical examination in October 1949, the veteran 
complained of bilateral hearing loss, and constant left knee 
pain and swelling.  He gave a history of being hit in the 
left knee by a weapons carrier during service.  The diagnosis 
was no left knee pathology found.  There were no complaints 
or clinical findings as to the right knee.  In a November 
1949 rating decision, the RO awarded service connection, and 
assigned a noncompensable rating for residuals of a left knee 
injury.  

An August 1957 attending physician report from R.J. Contone, 
M.D., indicated treatment of the veteran from April to July 
1957 for a sprain of the collateral ligaments of the left 
knee.  There was no reference to the right knee.  

On VA medical examination in September 1957, the veteran's 
complaints included knee pain, which required him to rest a 
great deal.  There were no specific complaints or clinical 
findings as to the right knee.  

A January 1968 letter from Dr. Smith noted that the veteran 
continued to receive treatment for residuals of a left knee 
injury.  On August 1968 VA medical examination, the veteran 
reported pain on use of his left knee.  On January 1969 VA 
medical examination, the veteran complained of pain and 
weakness in his knees, particularly his left knee, which gave 
way when he walked or climbed stairs.  The examiner reported 
that no orthopedic knee condition was discoverable on 
clinical examination or x-ray examination.  

An attending physician report from Dr. Smith, dated in 
December 1969, a report of a VA medical examination of the 
veteran in April 1970, the transcript of an RO hearing in 
September 1970, and a report of a VA medical examination of 
the veteran in October 1970 referred to the left knee, but 
did not include any complaints, findings or diagnosis with 
regard to the right knee.  A December 1974 attending 
physician's certificate from Dr. Smith shows treatment of the 
veteran for left knee complaints, but does not refer to the 
right knee.  On VA medical examination in February 1975, the 
veteran's complaints included left knee pain, but there were 
no references to the right knee.  In a November 1975 letter, 
a VA physician provided medical information, including 
information about the status of the veteran's lumbar spine 
and left knee disabilities, to the veteran's private 
physician, A.M. Sophocles, M.D.  The letter did not refer to 
the right knee.  

In July 1981, letters from Mr. [redacted] and Ms. [redacted] 
[redacted] were associated with the claims folder.  Mr. [redacted] 
and Ms. [redacted] recalled being told by the veteran that he 
had been injured when he was struck by a weapons carrier, and 
had subsequently developed recurrent back and leg pain.  

Letters from Robert B. Wever, D.O., dated in September 1982 
and September 1983 refer to treatment of the veteran, 
including treatment of his left knee.  The right knee is not 
mentioned in the letters.  On VA medical examination in May 
1983, the veteran's complaints included pain in both knees.  
He reported that he was receiving medical treatment for 
disabilities including knee instability and pain from Dr. 
Wever.  

In a January 1988 letter, Dr. Wever reported that, he had 
been unable to provide temporary relief from pain associated 
with the veteran's unstable knee joint syndrome.  Dr. Wever 
did not specify the knee(s) affected.  

On VA medical examination in February 1988, the veteran's 
complaints included left knee pain.  No other abnormalities 
were noted, and there was no diagnosis as to the right knee.  

On VA examination in February 1988, the findings included 
mild to moderate severe mixed hearing loss in the right ear 
and moderate to profound mixed hearing loss in the left ear.  
Speech discrimination was mildly impaired in the right ear 
and profoundly impaired in the left ear.  Pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
15
45
50
LEFT
55
70
110
X
110

The average pure tone thresholds were 35 decibels in the 
right ear and 86 decibels in the left ear.  There was 88 
percent of speech discrimination in the right ear and 10 
percent in the left ear.  Based on the VA audiometric 
evaluation, the RO, in a September 1988 rating decision, 
increased the rating for bilateral defective hearing from a 
noncompensable rating to 10 percent.  

In October 1989, the veteran submitted microfilm copies of 
his service medical records.  (Correspondence from the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were destroyed in a fire at 
the NPRC in 1973.)  

On January 1990 VA audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
x
45
LEFT
65
80
75
x
105

The average pure tone thresholds were 33 decibels in the 
right ear and 81 decibels in the left ear.  Speech 
discrimination was 100 percent in the right ear and 24 
percent in the left ear.  The examiner noted mild sensory 
neural impairment in the right ear and severe sensory neural 
impairment in the left ear.  

In a July 1990 letter, Alexander Fasulo, M.D. reported his 
evaluation of the veteran's complaints of locking and pain in 
his right elbow.  X-ray study showed multiple chondro-osseous 
bodies in the elbow joint, and degenerative changes.  An 
August 1986 arthrotomy revealed a radial head with deforming 
spur.  Dr. Fasulo's diagnosis was degenerative joint disorder 
of the right elbow.  

In an October 1990 statement accompanying an October 1990 
letter, the veteran recited his history of medical treatment.  
He asserted, in effect, that a private physician, identified 
as Dr. E. Thurm, recommended immediate surgery for both his 
knees in or about November 1946.  He contended that he had 
complained of, and sought treatment since approximately 1950 
for, among other disabilities, disabilities associated with 
both knees and his right arm.  

On VA medical examination in August 1991, diagnoses included 
status post removal of chondro-osseous bodies from the right 
elbow, with minimal osteoarthritic changes and loose bodies 
seen in x-ray studies; and lateral derangement of the right 
knee, with minimal osteoarthritic changes seen in x-ray 
studies.  

On VA audiometric evaluation in August 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
25
55
55
LEFT
X
105
95
105
105

The average pure tone thresholds were 44 decibels in the 
right ear and 103 decibels in the left ear.  Speech 
discrimination was 100 percent in the right ear and 0 percent 
in the left ear.  

At an RO hearing in April 1993, the veteran testified that, 
he had swelling in both knees after being struck by a weapons 
carrier in service.  The left knee was more painful than the 
right knee.  Physical activity exacerbated his knee problems.  
He reported that he also injured his elbow at the time he 
injured his knees, and he had undergone an operation two 
years earlier to have bone chips removed from his right 
elbow.  

VA medical records, covering various periods dating from 
January 1985 to March 1995, show that the veteran was treated 
for disabilities including a chronic right elbow strain and a 
chronic right knee strain.  

In January 1995, the Board, among other things, remanded the 
claims of service connection for right knee and right elbow 
disabilities, and an increased rating for bilateral defective 
hearing for additional development, directing that an attempt 
be made to obtain specified medical records and the veteran 
be scheduled for VA medical examinations.  

In a May 1995 letter, Dr. Wever reported providing medical 
treatment to the veteran from August 1980 to December 1986.  
He recalled that the veteran's chief complaints included knee 
injuries sustained in service when he was struck by a weapons 
carrier.  Dr. Wever expressed uncertainty about the cause of 
what he described as the apparent shortness of the veteran's 
right leg.  Dr. Wever reported that osteopathic manipulation 
seemed to provide the veteran with some relief for a while.  

In a May 1995 letter to the RO, the veteran asserted that he 
had a complete loss of hearing in his left ear and a severe 
right ear hearing loss.  

On VA audiometric evaluation on May 23, 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
85
80
LEFT
105
105
105
105
105

The average pure tone threshold was 60 decibels in the right 
ear and 105 decibels in the left ear.  Speech recognition was 
88 percent in the right ear and no response at 105 decibels 
in the left ear.  The examiner's impression was mild 
conductive hearing loss between 250 and 1,000 Hertz, mild 
sensory neural hearing loss at 2,000 Hertz, with a 
precipitous drop to severe, essentially sensory neural 
hearing loss between 3,000 and 8,000 Hertz.  In the left ear, 
there was profound, essentially sensory neural hearing loss 
across all frequencies with the exception of a mixed hearing 
loss at 250 and 500 Hertz.  

On VA otolaryngological examination on May 23, 1995, the 
examiner reported that the veteran's auricles and ear canals 
were normal, and tympanic membranes were intact.  There was 
no active ear disease.  Diagnoses included no active ear 
disease, occasional tinnitus by history, and bilateral mixed 
hearing loss.  

On VA orthopedic examination in May 1995, the diagnoses 
included degenerative arthritis of the right elbow, with 
surgical repair having been performed several years earlier.  
The examiner added that it was impossible to opine that the 
veteran's current right elbow disability was not related to 
an injury in service.  As regards the veteran's right knee, 
the examiner reported that the veteran stated that the 
problem was with his left knee and that he had no problem 
with the right knee.  As such, there was no examination of 
the right knee.  

In a January 1997 rating decision, the RO, among other 
things, denied service connection for right elbow and right 
knee disabilities, increased the rating for bilateral 
defective hearing from 10 to 20 percent effective May 23, 
1995, and denied a rating in excess of 10 percent for 
bilateral defective hearing prior to May 23, 1995.  

In an April 1997 letter, Dr. Wever reported that he was 
continuing to provide medical treatment to the veteran.  In a 
September 1997 letter, Thomas J. Capotosta, M.D., indicated 
that the veteran had been under his care for degenerative 
arthritis and tardy ulnar nerve palsy secondary to an old war 
injury.  Dr. Capotosta stated that an operation performed on 
the veteran in May 1997 and an unspecified operation 
performed by a physician identified as Dr. Fasulo in August 
1986 were secondary to the veteran's war-related injuries.  

In a March 1998 letter, the veteran indicated that he desired 
a hearing at the RO before a member of the Board.  In 
September 1998, the claims at issue were remanded to the RO 
to accord the veteran an RO hearing before a member of the 
Board.  

In April 1999, at an RO hearing before the undersigned member 
of the Board, the veteran testified that he could not hear 
out of his left ear.  He asserted that the evidentiary record 
demonstrated that an increased rating for bilateral hearing 
loss in excess of the current 20 percent rating was 
warranted, and a rating in excess of 10 percent for bilateral 
defective hearing prior to May 23, 1995 was also warranted.  
He indicated that, from the time he was struck by a weapons 
carrier in service, he experienced pain, including right knee 
and right elbow pain.  After service, he had declined to 
undergo surgery on his right knee but, he had had three 
operations on his right elbow during the 1980s.  

Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If he has not presented 
evidence of a well-grounded claim, his appeal must fail as to 
that claim, and there is no duty to assist him further in the 
development of his claim because such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Service Connection for a Right Knee Disability

With regard to the claim of service connection for a right 
knee disability, an August 1991 VA medical examination 
included a diagnosis of lateral derangement of the right 
knee, with minimal osteoarthritic changes seen in x-ray 
studies.  This fulfills the first requirement of a medical 
diagnosis of a current disability set forth in Caluza.  The 
veteran is competent to assert that he injured his right knee 
in service, and the service medical records show that he 
sustained abrasions to both knees.  Thus, the second element 
of Caluza is satisfied.  What is missing is the nexus 
requirement.  No competent medical evidence relates the 
veteran's current right knee disorder to service, or 
arthritis of the right knee to the one-year presumptive 
period following discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999) and 
38 C.F.R. §§ 3.307, 3.309 (1999).  The veteran is not 
competent to provide a medical opinion himself.  Layno, 
supra.  Notwithstanding the foregoing, it is apparent that 
the Member of the Board who remanded this issue in January 
1995 attempted to address the issue of service connection for 
a right knee disorder on the merits, in view of the clinical 
documentation of an abrasion of the right knee in service.  
However, at the time of the May 1995 orthopedic examination 
the veteran reported that there was no problem with the right 
knee.  As such, the right knee was not examined and there is 
no medical opinion linking any current right knee pathology 
to service.  Therefore, the Board concludes that the claim of 
service connection for a right knee disability is not well-
grounded, and the claim must be denied.   

Service Connection for a Right Elbow Disability

A July 1990 letter from Dr. Fasulo included his diagnosis of 
degenerative joint disorder of the right elbow.  
Additionally, an August 1991 VA medical examination included 
a diagnosis of status post removal of chondro-osseous bodies 
from the right elbow, with minimal osteoarthritic changes and 
loose bodies seen in x-ray studies.  This fulfills the first 
requirement of a medical diagnosis of a current disability 
under Caluza.  The veteran is competent to assert that he 
injured his right elbow in service, thus satisfying the 
second element of Caluza.  What is missing is competent 
medical evidence relating the current right elbow disability 
to service, or arthritis of the right elbow to the one-year 
presumptive period following discharge from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1999) and 38 C.F.R. §§ 3.307, 3.309 (1999).  The veteran is 
not competent to provide an opinion himself.  Layno, supra.  
In May 1995, a VA examiner stated that it was impossible to 
opine that the veteran's current right elbow disability was 
not related to an injury in service.  However, such a 
speculative opinion does not render the claim well-grounded.  
The Court has held that, to be well-grounded, a claim need 
not be conclusive, but must be accompanied by evidence that 
suggests more than a speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  Dr. Capotosta's September 
1997 letter indicating that an unspecified "operation" was 
"secondary" to war-related injuries also falls short of the 
specificity required for a medical opinion relating the right 
elbow disability to service and establishing the nexus 
required by Caluza.  It was obviously based solely on 
information reported by the veteran.  See Reonal v. Brown, 5 
Vet. App. 458 (1993)  Accordingly, the Board concludes that 
the claim of service connection for a right elbow disorder is 
not well-grounded and must be denied.  

A Rating in Excess of 10 Percent for Bilateral
Defective Hearing Prior to May 23, 1995

The Board finds that the claim for a rating in excess of 10 
percent for bilateral defective hearing prior to May 23, 1995 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
that portion of the VA disability rating schedule concerning 
diseases of the ear was amended effective June 10, 1999.  The 
Court has held that, when a change occurs in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
amendments to the disability ratings for diseases of the ear 
made no substantive changes.  The actual rating criteria for 
evaluating bilateral defective hearing remained identical.  

Both prior to, and effective June 10, 1999, ratings for 
defective hearing range from noncompensable to 100 percent, 
based on organic impairment of heating acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 different auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100-6110 (effective prior to June 
10, 1999) and 38 C.F.R. § 4.87, Code 6100 (effective June 10, 
1999).  

There are three reported audiometric evaluations of the 
veteran prior to May 23, 1995.  On the first of these, the VA 
audiometric evaluation in February 1988, the veteran's right 
ear demonstrated an average pure tone threshold of 35 
decibels and 88 percent of speech discrimination, for Level 
II hearing acuity.  The left ear showed an average pure tone 
threshold of 86 decibels and 10 percent of speech 
discrimination, for Level XI hearing acuity.  Combining the 
hearing acuity findings as required under the rating schedule 
equates to a 10 percent rating.  

On the second audiometric evaluation, the VA evaluation in 
January 1990, the veteran's right ear showed an average pure 
tone threshold of 33 decibels and 100 percent of speech 
discrimination, for Level I hearing acuity.  In the left ear, 
there was an average pure tone threshold of 81 decibels and 
24 percent of speech discrimination, for Level XI hearing 
acuity.  Combining the hearing acuity findings as required 
under the rating schedule equates to a 10 percent rating.  

On the third audiometric evaluation, the VA evaluation in 
August 1991, the veteran's right ear demonstrated an average 
pure tone threshold of 44 decibels and 100 percent of speech 
discrimination, for Level I hearing acuity.  In the left ear, 
there was an average pure tone threshold of 103 decibels and 
0 percent of speech discrimination, for Level XI hearing 
acuity.  Again, combining the hearing acuity findings as 
required under the rating schedule equates to a 10 percent 
rating.  

The veteran's contentions have been considered.  However, the 
Court has held that, "[R]atings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendemann v. Principi, 3 Vet. 
App. 345 (1992).  Here, such application results in the 10 
percent rating now in effect for the veteran's service-
connected bilateral defective hearing prior to May 23, 1995.  
As the evidence does not support the granting of a rating in 
excess of 10 percent for bilateral defective hearing prior to 
May 23, 1995, the claim is denied.  

ORDER

Service connection for a right knee disability is denied.  

Service connection for a right elbow disability is denied.  

A rating in excess of 10 percent for bilateral defective 
hearing prior to May 23, 1995 is denied.  



REMAND

With regard to the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
primary service connection for a back disability, the Board 
denied primary and secondary service connection for a back 
disorder in June 1971 and found that no new and material 
evidence had been submitted to reopen such a claim in 
November 1978 an January 1985.  Those decisions are final, 
and are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105.  To reopen the claim, the claimant must 
present or secure new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a).  

In accordance with 38 C.F.R. § 3.156(a), "new and material 
evidence" means evidence not previously submitted which 
bears directly and substantially upon the subject matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in consideration with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356.  

The Court has held that the Board must perform a two-step 
analysis when a claimant seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the claim in light of all the evidence, both 
old and new.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The case law of the Court previously required that a 
third question to be resolved in the Manio analysis was 
whether, in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

However, the United States Court of Appeals for the Federal 
Circuit has held that this judicially created standard is 
inconsistent with the language of 38 C.F.R. § 3.156(a), and 
has overruled the extension of the Manio analysis.  See Hodge 
v. West, 155 F. 3d. 1356 (1998).  Inasmuch as the January 
1997 rating action was based, in part, on the standard which 
was struck down in Hodge, supra, a remand is necessary to 
allow the RO to apply the standards set forth therein.  

With regard to the claim for an increased rating for 
bilateral defective hearing, currently rated 20 percent 
disabling, the Board finds that the claim is well-grounded.  
Proscelle, 2 Vet. App. at 632.  During VA audiometric 
evaluation on May 23, 1995, the veteran's right ear showed an 
average pure tone threshold of 60 decibels and speech 
discrimination of 88 percent, for Level III hearing acuity.  
The left ear demonstrated an average pure tone threshold of 
105 decibels and speech discrimination of 0 percent, for 
Level XI hearing acuity.  Combining the hearing acuity 
findings as required under the rating schedule equates to a 
20 percent rating.  On this basis, the RO increased the 
rating for the veteran's bilateral defective hearing to 20 
percent in a January 1997 rating decision.  

As the claim for an increased rating for bilateral defective 
hearing is well-grounded, VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a).  The 
veteran has indicated in statements that his hearing has 
worsened since May 1995.  As such, the Board cannot base a 
current rating for bilateral defective hearing on an 
examination that is over four years old.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

Accordingly, the issue of whether new and material evidence 
has been submitted to reopen a claim of primary service 
connection for a back disability and the claim for a current 
increased rating for bilateral defective hearing are REMANDED 
to the RO for the following:

1.  The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for primary service 
connection for a back disability.  The RO 
is directed to adjudicate the claim based 
only on consideration of the holding in 
Hodge, supra, and on 38 C.F.R. § 3.156.  
In the event that new and material 
evidence is found, the claim should be 
reopened and considered on the basis of 
all the evidence both old and new.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who 
have treated him for bilateral defective 
hearing since May 1995.  After obtaining 
any necessary releases, complete copies 
of all clinical records identified, which 
have not been previously associated with 
the claims folder, should be obtained.  

3.  The veteran should then be scheduled 
for a VA audiometric evaluation, to 
determine the current severity of his 
bilateral defective hearing.  All 
audiometric findings should be reported 
in detail.  

4.  Following completion of the foregoing 
development, the RO should review the 
claims and determine whether they may be 
granted.  If either of the claims remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

